Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheugenpflug (EP 2202496 A2) in view of Jo (KR 20060133770 A), further in view of Koga et al (4523286).
Regarding claim(s) 1, 2 and 8, Scheugenpflug, (Fig. 2A-3A), discloses a valve capable of detecting an operation, comprising: a stem 7 sliding according to an opening/closing operation of the valve; a pressing adapter (portion between 2 and actuator containing 8) pressing a peripheral edge of a diaphragm 9; a position sensor 8 attached to the pressing adapter.
Scheugenpflug discloses a position sensor 8 attached to a surface facing toward the stem 7 but fails to disclose a magnetic sensor detecting a change in a distance between a magnet in the stem and the magnetic sensor to detect position based on change in the distance between the magnet and the magnetic sensor. Jo, (Fig. 1), teaches position sensor 26 detecting a change in a distance between a magnet 24 in the stem 25 and the magnetic sensor 26 to detect position based on change in the distance between the magnet and the magnetic sensor.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system disclosed by Scheugenpflug with a magnetic sensor detecting a change in a distance between a magnet in the stem and the magnetic sensor to detect position based on change in the distance between the magnet and the magnetic sensor as taught by Jo in order to provide a contactless electronic position signal thereby enabling signal processing.  
Scheugenpflug as modified fails to disclose abnormality determination mechanism comparing the change in the distance between the predetermined location and the position sensor at the time of abnormality diagnosis detected by the position sensor and a previously measured change in the distance between the predetermined location and the position sensor at the time of normality, and determines whether or not there is an abnormality. Koga, (Fig 4,14, col 4 line 65 - col 5 line 55) disclose valve abnormality determination mechanism comparing the change in the distance (Stroke) between the sensed predetermined location (6,13,21) sensed and the position sensor 92 at the time of abnormality diagnosis detected by the position sensor and a previously measured change 28 in the distance between the predetermined location and the position sensor at the time of normality, and determines whether or not there is an abnormality. Koga discloses a non-transitory computer-readable storage medium (computer described in abstract would inherently have a data storage hardware) storing a program (algorithm of Fig 4,14)  to cause a computer to execute processing for diagnosing an abnormality of a valve comprising: comparing a c distance (Stroke) between the sensed predetermined location (6,13,21) sensed and the position sensor 92 at a time of abnormality diagnosis detected by the position sensor and a previously measured change in the distance between the predetermined location and the position sensor at a time of normality (col 4 line 65 - col 5 line 55), and determining whether or not there is an abnormality.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Scheugenpflug as modified with abnormality determination computer with program algorithm comparing normal/abnormal data as taught by Koga in order to enable malfunction warning.  
As to claim 3, since the stem 7 is single piece unitary body, detection of stem position would also entail detection position of top and bottom end portions of the stem.
As to claims 4 and 5, Scheugenpflug as modified fails to disclose abnormality determination based on stroke or operating speed of the stem.  However, Official Notice is taken that abnormality determination based on stroke or operating speed of the stem, for the purpose of detecting valve fault are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ abnormality determination based on stroke or operating speed of the stem in the device of Scheugenpflug as modified for the purpose of detecting valve fault as is widely known and notoriously old in the art.
As to claim 6, The claims merely recite a range of detection accuracy.  Thus as the general conditions of the claim are disclosed it is not considered inventive to disclose optimum or workable ranges of the detection accuracy. Accordingly, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to have used the claimed optimal ranges, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Applicants' written description fails to allege that the improvements would have been unexpected. Furthermore, there is nothing in the record before us to indicate that the selection of such dimensions would have been beyond the technical grasp of a person of ordinary skill in the art. The courts have held that where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device and is therefore not patentably distinct (See MPEP § 2144.04).  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f2d 1575, 1 578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Ordinarily, a mere difference in dimensions of an otherwise old device does not present an unobvious distinction over the prior art. To render the old device patentable, the change in dimensions must result in a device which performs or operates differently than the prior art. Gardner v. TEC Sys., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984). See also The Great Atlantic and Pacific Tea Company v. Supermarket Equipment Corp., 340 US 147, 150 (1950) Criticality of a range is generally established by showing that the results achieved are unexpected relative to the prior art results. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). To the extent that improved properties were achieved, "[m]ere improvement in properties does not always suffice to show unexpected results." In re Soni, 54 F.3d 746, 751. 
Regarding claim 7, Scheugenpflug as modified discloses a device, as applied to claim 1, which inherently performs the claimed method.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See MPEP 2112.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753